DETAILED ACTION
This final Office action is responsive to amendments filed December 28th, 2021. Claims 1 and 11 have been amended. Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/28/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendments

Applicant’s amendments have been fully considered, but do not overcome the previously pending 35 USC 103 rejections. 
The 35 USC 101 rejection is maintained based on the Applicant’s claim amendments because the claims do not integrate the judicial exception into a practical application by verifying the identity of a user and using that identity to update “user specific information” (with reference to the PEG 2019). These features do not apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is no 
With regard to the limitations of claims 1-20, Applicant argues that the claims are allowable over 35 USC 103 because the claim amendments overcome the current art rejection. The Examiner respectfully disagrees. Please see the updated rejection below since amendments by Applicant require additional citations to the Examiner’s art rejection.

Response to Arguments
Applicant's arguments regarding claim rejections under 35 USC 101 filed 12/28/21 have been fully considered but they are not persuasive. 
On pages 10-12 of the provided remarks, Applicant argues that the claim amendments integrate the alleged judicial exception into a practical application. Specifically, on page 11, “the claimed “verification of an identity of a user” and use of that identity to update “user specific information” represents and improvement over conventional inventory management systems as it enables dynamic prioritization and customization of the non-confirmatory query. By associating a verified identity with each device the system can automatically consider ongoing user performance across a group of identities and prioritize tasks accordingly.” Examiner respectfully disagrees and asserts that the verification of a user as presented in the claims is executed “based on user input”. Therefore, the system is not “automatically” considering ongoing user performance but singularly verifying user identification based on user input. Additionally, per the 2019 PEG, “voting, verifying the vote, and submitting the vote for tabulation, Voter Verified, Inc. v. Election Systems & Software LLC” is regarded as being directed to Organizing Human Activity in the form of Managing Personal Behavior or Relationships or Interactions Between People. The decision regarding Voter Verified, Inc. v. Election Systems & Software LLC stated, “the Federal Circuit relied upon the specification in explaining that the claimed steps of voting, verifying the vote, and submitting the vote for tabulation are human cognitive actions that humans have performed for hundreds of years despite the fact that the steps in the claim were performed on a computer.” Regarding the present claims, the Specification per paragraph 0086 recites, “user identification 902 can be entered through a text input or by scanning an identification card for example.” The use of user input to verify user identification is a method that is well-known in the art, per US 10684750B2 “The user management server (150) is responsible for managing information regarding the users of the network system (100), including, e.g., mail addresses and other user Identifications (IDs) and passwords”. Additionally, the scanning of identification cards is a method that is well-known in the art, per US 9256720B2, “a smartcard reader, a dual-side document scanner configured to scan identification cards”. Therefore, these methods cannot be regarded as improvements in technology. 
Continuing on page 12, Applicant argues per cited paragraph 0084 of the Specification, that “the claimed system incorporates a feedback loop based on secure identity verification, representing a technical improvement to dynamic prioritization of user-specific task management.” Examiner respectfully disagrees and asserts as stated above that the present claims do not present “a feedback loop” but a singular verification of user identification based on user input. Therefore, amended claim 1 does not integrate the purported abstract idea into a practical application under Step 2A Prong Two of the 
Applicant's arguments regarding claim rejections under 35 USC 103 filed 12/28/21 have been fully considered but they are not persuasive. 
On pages 12-14 of the provided remarks, Applicant argues that the amended claims overcome the cited prior art of record. Specifically on page 13, Applicant argues, “Slatter does not disclose dynamic prioritization based on updating “user specific information associated with the verified identity” based on “received task response data”.” Examiner respectfully disagrees and asserts that per Paragraph 0035 of Slatter, the user interface indicates a reference window portion including a user identification block which indicates who the user is. This block is displayed in Figure 3 item 634 as an identification of a user’s Task list. This identification is precedented in Paragraph 0034 by requesting a user login function to fill the window portion with the users Task list. This dynamic updating of user specific information is analogous to the claimed verification. Additionally, per the present Specification paragraph 0086, “user identification 902 can be entered through a text input or by scanning an identification card for example.” Examiner asserts that the user identification through text input is analogous to the login functionality of Slatter described above. Therefore, the 35 USC 103 rejection has been maintained. Applicant’s arguments are not persuasive. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter; 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.
Step 1: Independent claims 1 (system), 11 (method), and dependent claims 2-10 and 12-120, respectively, fall within at least one of the four statutory categories of 35 U.S.C. 101: (i) process; (ii) machine; (iii) manufacture; or (iv) composition of matter. Claim 1 is directed to a system (i.e. machine) and claim 11 is directed to a method (i.e. process).
Step 2A Prong 1: Independent claim 1 is directed toward A logistics cycle system for managing inventory comprising: a rules engine comprising a set of inventory audit rules, the set of inventory audit rules including: a location cycle rule defining if an audit of a location will take place based on whether an inventory change is expected to have occurred at the location since a previous inventory audit, and an item type rule defining a type of audit that will take place at the location based on at least one of a product size, a product value or a product through-rate at the location; an inventory database comprising inventory data including an estimated item count; an inventory audit application program verify an identity of a user based on a user input resulting in a verified identity; build a plurality of different dynamic audit task lists based on the set of inventory audit rules and the inventory data, generate from the plurality of different dynamic audit task lists, at least one user-specific task list, by removing an ineligible tasks based on user specific information associated with the verified identity, at least one user-specific task list comprising at least one non-confirmatory query not including an expected response or the estimated item count, compare received task response data with the inventory data, and if there is a mismatch between the task response data and the inventory data, update at least one of the plurality of dynamic audit task lists to include a mismatch reconciliation task; and a plurality of mobile electronic devices, each configured to host an instance of the inventory audit API and a user interface configured receive the user input, present the at least one user-specific task list based on the verified identity via the user interface, and receive the task response data in response to each discrete task, wherein the user specific information is updated based on the received task response data. (Organizing Human Activity & Mental Process), which are considered to be abstract ideas (See PEG 2019 and MPEP 2106.05). [Examiner notes the underlined portions above as directed to the abstract idea]. The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Organizing Human Activity because the claimed limitations are managing inventory auditing based on a set of inventory audit rules, which is managing personal behavior or relationships or interactions between people (including following rules or instructions). The Applicant’s claimed limitations are managing inventory auditing based on a set of inventory audit rules, which 
Independent claim 11 is directed to: managing inventory auditing comprising: defining a set of inventory audit rules including: a location cycle rule defining if an audit of a location will take place based on whether an inventory change is expected to have occurred at the location since a previous inventory audit, and an item type rule defining a type of audit that will take place at the location based on at least one of a product size, a product value or a product through-rate at the location; building, by an inventory audit application program interface (API), a plurality of different dynamic audit task lists based on the set of inventory audit rules and inventory data including an estimated item count called from an inventory database,  generating, by the inventory audit API from the plurality of different dynamic audit task lists,  at least one user-specific task list by removing an ineligible task from a plurality of tasks based on user specific information associated with a verified identity of a user, wherein the at least one user-specific task list includes at least one non-confirmatory query not including an expected response or the estimated item count; verifying the user identity based on an input from a user interface of a hosted instance of the inventory audit API on a respective plurality of mobile electronic devices; presenting the at-least one user-specific task list in the user interface, updating the user specific information based on the received task response data; comparing the received task response data with the inventory data; and 6Application No. 16/013,511 if there is a mismatch between the task response data and the inventory data, updating at least one of the plurality of dynamic audit task lists to include a mismatch reconciliation task (Organizing Human Activity & Mental Process), which are considered to be abstract ideas (See PEG 2019 and MPEP 2106.05). [Examiner notes the underlined portions above are directed to the abstract idea]. The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Organizing Human Activity because the claimed limitations are managing inventory auditing based on a set of inventory audit rules, which is managing personal behavior or relationships or interactions between people (including following rules or instructions). The Applicant’s claimed limitations are managing inventory auditing based on a set of inventory audit rules, which is directed towards the abstract idea of Organizing Human Activity. The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Mental Process because the claimed limitations are verifying the identity of a user based on user input, which is a function of the human mind in the form of observation, judgement, and evaluation. The Applicant’s claimed limitations are verifying the identity of a user based on user input, which is directed towards the abstract idea of Mental Process.
Step 2A Prong 2: In this application, even if not directed toward the abstract idea, the above “a plurality of mobile electronic devices, each configured to host an instance of 
Also, the claimed “A logistics cycle system for managing inventory comprising: a rules engine comprising a set of inventory audit rules; an inventory database comprising inventory data; an inventory audit application program interface (API) communicatively coupled with the rules engine and the inventory database; a plurality of mobile electronic devices, each mobile electronic device configured to host an instance of the inventory audit API to present a different one of the plurality of dynamic audit task lists in a user interface” (claim 1) and “an inventory audit application program interface (API); an inventory database; and a user interface of a hosted instance of the inventory audit API on a respective plurality of mobile electronic devices” (claim 11) would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the 
In addition, dependent claims 2-10 and 12-20 further narrow the abstract idea and dependent claims 9 and 18 additionally recite “aggregating the received task response data from the plurality of mobile electronic devices” which do not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and the claimed “the inventory API comprises a reporting engine” which do not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05). 
The claimed “A logistics cycle system for managing inventory comprising: a rules engine comprising a set of inventory audit rules; an inventory database comprising inventory data; an inventory audit application program interface (API) communicatively coupled with the rules engine and the inventory database; a plurality of mobile electronic devices configured to host an instance of the inventory audit API and a user interface” are recited so generically (no details whatsoever are provided other than that they are general purpose computing components and regular office supplies) that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Even when viewed in combination, the additional elements in the claims do no more than use the 
Step 2B: When analyzing the additional element(s) and/or combination of elements in the claim(s) other than the abstract idea per se the claim limitations amount(s) to no more than: a general link of the use of an abstract idea to a particular technological environment and merely amounts to the application or instructions to apply the abstract idea on a computer (See MPEP 2106.05 and PEG 2019). Further, method claims 11-19 recites “an inventory audit application program interface (API); an inventory database; and a user interface of a hosted instance of the inventory audit API on a respective plurality of mobile electronic devices”; and System claims 1-10 and 20 recites “A logistics cycle system for managing inventory comprising: a rules engine comprising a set of inventory audit rules; an inventory database comprising inventory data; an inventory audit application program interface (API) communicatively coupled with the rules engine and the inventory database; a plurality of mobile electronic devices configured to host an instance of the inventory audit API and a user interface”; however, these elements merely facilitate the claimed functions at a high level of generality and they perform conventional functions and are considered to be general purpose computer components which is supported by Applicant’s specification in Paragraphs 0009, 0058, 0098 and Figures 1-2. The Applicant’s claimed additional elements are mere instructions to implement the abstract idea on a general purpose computer and generally link of the use of an abstract idea to a particular technological environment. Also, the above “a plurality of mobile electronic devices, each configured to host an instance of the inventory audit API and a 
In addition, claims 2-10 and 12-20 further narrow the abstract idea identified in the independent claims and present no additional elements that provide significantly more.  The Examiner notes that the dependent claims merely further define the data being analyzed and how the data is being analyzed. Similarly, claims 9 and 18 additionally recite “aggregate the received task response data from the plurality of mobile electronic devices” which do not account for additional elements that amount to significantly more than the abstract idea because receiving data and displaying/presenting data (See MPEP 2106.05) have been identified as well-known, routine, and conventional steps/functions to one of ordinary skill in the art and the claimed “the inventory API comprises a reporting 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parpia (U.S 2014/0344118 A1) in view of Cartwright (U.S 2015/0009013 A1) in view of Slatter (U.S 2002/0007300 A1).
Claim 1
Regarding Claim 1, Parpia discloses the following:
A logistics cycle system for managing inventory comprising [see at least Paragraph 0100 for reference to the inventory management system which manages inventory 
a rules engine comprising a set of inventory audit rules, the set of inventory audit rules including [see at least Paragraph 0121 for reference to the analyses of result data performed by the comparison engine and other analytic modules and logic of inventory management system can be utilized to generate various outputs including plans, directives, exception resolution actions, reports, and report data based on the findings of the automated inventory data acquisition data; Figure 2 and related text regarding item 246 ‘comparison engine’ of item 120 ‘inventory management system’ ] 
a location cycle rule defining if an audit of a location will take place based on whether an inventory change is expected to have occurred at the location since a previous inventory audit [see Paragraph 0100 for reference to the inventory management system managing which tasks are to be performed and the schedule for the performance of such tasks; Paragraph 0117 for reference to the mission data being generated, assigned, and distributed to automated inventory acquisition devices by mission controller according to predefined schedules defined in schedule data; Paragraph 0175 for reference to the apparatus determining an inventory inspection directive based, at least in part on a routine inspection schedule which comprises locations that have previously been identified as being involved with an actual inventory exception; Figure 13 and related text regarding 
an item type rule defining a type of audit that will take place at the location based on at least one of a product size, a product value or a product through-rate at the location [see at least Paragraph 0142 for reference to tracked inventory state data being based in part on tracking of events that cause changes in inventory, such as occurrence of various events associated with the product; Figure 9 and 10 and related text regarding item 904 and 1004 ‘Determine an inventory inspection directive for the product based on the inventory exception inference’]
an inventory database comprising inventory data including an estimated item count [see at least Paragraph 0126 for reference to data being gathered by the inventory data acquisition device including the count of particular products at particular locations within a fixture; Paragraph 0140 for reference to the system determining an inventory state which is the circumstance of inventory such as the count of one or more products; Paragraph 0142 for reference to the apparatus receiving tracked inventory state data from another apparatus, such as a database and/or a repository; Paragraph 0152 for reference to the inventory inspection directive comprising instructions configured to inform the human of the inventory exception inference and informing the human to verify whether a particular product count is present at a particular location] 
the rules engine and the inventory database and configured to build a plurality of different dynamic audit task lists based on the set of inventory audit rules and the inventory data, the task list comprising at least one non-confirmatory query [see Paragraph 0100 for reference to the inventory management system managing which tasks are to be performed and the schedule for the performance of such tasks; Paragraph 0100 for reference to the inventory management system managing what tasks are to be performed and the schedule for the performance of such tasks which can be associated with particular locations within a retail facility and location assistance system can provide either primary or corroborating position awareness services, communicating current location information to one or more automated inventory data acquisition devices, as well as, in some cases, directions to target locations, over a network; Paragraph 0103 for reference to inventory management system 120 or another Sub-system of computing system 100 can be a cloud-implemented system configured to remotely host, serve, or otherwise manage data, Software services and applications interfacing, coordinating with, dependent on, or used by other services and devices in system 100; Figure 1 and related text regarding the system including an automated inventory data acquisition device, a location assistance system, and inventory management system, and endpoint devices; Paragraph 0110 for reference to mission data identifying the retail management tasks that are to be performed by the automate inventory data acquisition device which can involve gathering data from particular locations of the retail establishment or space to describe the features, status, condition, and other attributes of a particular fixture, promotional or marketing display, inventory, etc.; Figure 9 and related text regarding item 904 ‘Determine an inventory inspection directive for the product based on the inventory 
compare received task response data with the inventory data [see at least Paragraph 0120 for reference to the inventory management system using the comparison engine to compare findings of the automated inventory data acquisition devices with expected or ideal conditions for the retail site]
if there is a mismatch between the task response data and the inventory data, update at least one of the plurality of dynamic audit task lists to include a mismatch reconciliation task [see at least Paragraph 0120 for reference to missing, misplaced, or out-of-stock inventory and other information being identified by planogram data; Paragraph 0127 for reference to planogram data being used to filter the set of data used to perform image matching or processing of photo data which can be used to trigger when products are not found to match any of the potential products as detailed in the planogram, to only identify misplaced products, but also generate corrective product move instructions to store or warehouse personnel; Figure 9 and related text regarding item 904 ‘Determine an inventory inspection directive for the product based on the inventory exception inference’ and item 906 ‘Receive the inspected inventory state data based on the inventory inspection directive’; Figure 10 and related text regarding 1004 ‘Determine an inventory inspection directive for the product based on the inventory 
a plurality of mobile electronic devices, each configured to present the at least one task list [see at least Paragraph 0099 for reference to the automated inventory data acquisition devices that can be made available for deployment within a warehouse or retail establishment to perform tasks and gather information in connection with the management of inventory within the retail facility; Paragraph 0122 for reference to a user interface engine presenting alerts, events, and action items to a user as well as present other result data based on retail management tasks performed by one or more automated inventory data acquisition devices at one or more retail devices; Figure 1 and related text regarding item 105 ‘Acquisition Inventory Data Acquisition Device’ and item 250 ‘user interface engine’] 
receive the task response data in response to each discrete task [see at least Paragraph 0122 for reference to a user interface engine presenting alerts, events, and action items to a user as well as present other result data based on retail management tasks performed by one or more automated inventory data acquisition devices at one or more retail devices; Paragraph 0122 for reference to the user interfaces provided by the user interface engine permitting the users to define retail management tasks, missions, analytics, planograms, etc. to be considered or used in connection with the operation of one or more devices, or systems; Figure 1 and related text regarding item 105 ‘Acquisition Inventory Data Acquisition Device’ and item 250 ‘user interface engine’  
 receive the user input, present the at least one user-specific task list based on the verified identity via the user interface, and receive the task response data in response to each discrete task, wherein the user specific information is updated based on the received task response data. 
However, Cartwright discloses the following:
an inventory audit application program interface (API) communicatively coupled with the rules engine and the inventory database 
a plurality of mobile electronic devices, each configured to host an instance of the inventory audit API [see at least Paragraph 0021 for reference to the invention being deployed on mobile devices such as a tablet computer containing pluralities of components for the inventory management and audit of assets, integrating all the critical information pertaining to the asset and delivering this information in the needed form to operators of the system including tablet computers, mobile device applications, asset information repositories and API’s; Figure 1 and 2 and related text regarding the mobile device configured to detect, locate, position, or track assets] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the logistics system for managing inventory of Parpia to include the application program interface configuration of Cartwright. The API configuration provides the ability to analyze and make decisions based on the integration of facts concerning every aspect of an asset and use of tools provided to support and validate such decisions, as stated by Cartwright (Paragraph 0094). 

While the combination of Parpia and Cartwright disclose the limitation above, they do not disclose verify an identity of a user based on a user input resulting in a verified identity; the plurality of different dynamic audit task lists including at least one user-specific task list, by removing an ineligible task based on user specific information associated with the verified identity, the at least one user-specific task list comprising at least one non-confirmatory query not including an expected response or the estimated item count; a user interface configured to receive the user input, present the at least one user-specific 
However, Slatter discloses the following: 
verify an identity of a user based on a user input resulting in a verified identity [see at least Paragraph 0034 for reference to the window portion of the GUI being blank until a particular user performs a login function; Paragraph 0035 for reference to the window portion including a user identification block which indicates who the user is; Paragraph 0038 for reference to the task field called myTasks being a list of processes assigned to the worker; Figure 3 and related text regarding item 634 ‘user identification’] 
the plurality of different dynamic audit task lists including at least one user-specific task list, by removing an ineligible task based on user specific information associated with the verified identity, the at least one user-specific task list comprising at least one non-confirmatory query not including an expected response or the estimated item count [see at least Paragraph 0038 for reference to the task field called myTasks being a list of processes assigned to the worker and the users work process, each task, such as Task A, B, and C, provides a connection to a new screen or new window on GUI transparently providing applications and information linked to the task to allow the user to efficiently perform their work; Paragraph 0048 for reference to the workflow management component identifying a task associated with a Role A person and the processor identifying in the associate field users with a Role A grouping and assign the task; 
a user interface configured to receive the user input, present the at least one user-specific task list based on the verified identity via the user interface, and receive the task response data in response to each discrete task, wherein the user specific information is updated based on the received task response data [see at least Paragraph 0025 for reference to the portal connecting users through a thin-client presentation within a browser location on a client device; Figure 2 and related text regarding item 110 ‘client device’ or 270 ‘wireless device’; Paragraph 0034 for reference to the window portion of the GUI being blank until a particular user performs a login function; Paragraph 0035 for reference to the window portion including a user identification block which indicates who the user is; Paragraph 0038 for reference to the task field called myTasks being a list of processes assigned to the worker; Figure 3 and related text regarding item 634 ‘user identification’; Paragraph 0039 for reference to the status column presenting each task for identified user Mary and once Mary completes the task then the status is updated; Paragraph 0048 for reference to the workflow management component identifying a task associated with a Role A person and the processor identifying in the associate field users with a Role A grouping and assign the task; Paragraph 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the plurality of different tasks lists of Parpia to include the user-specific lists of Slatter. Providing user specific task lists would transparently provide applications and information linked to the task to allow the user to efficiently perform their work, as stated by Slatter (Paragraph 0038).  
Claim 2
While the combination of Parpia, Cartwright, Slatter disclose the limitations above, regarding Claim 2, Parpia discloses the following:
the non-confirmatory query relates to at least one of a product quantity, a product presence or absence, or an available space for the product [see at least Paragraph 0152 for reference to the example in which employees performing a data acquisition mission, provide input, and based on that input the inventory inspection directive informing the human to verify whether a particular product count is present at a particular location, whether an undesirable environmental condition exists at a particular location] 
Claim 3
While the combination of Parpia, Cartwright, Slatter disclose the limitations above, regarding Claim 3, Parpia discloses the following:
the dynamic audit task list updated to include the mismatch reconciliation task is presented on a different one of the plurality of mobile electronic devices from the one of the plurality of mobile electronic devices that received the task response data [see at least Paragraph 0127 for reference to planogram data being used to filter the set of data used to perform image matching or processing of photo data which can be used to trigger when products are not found to match any of the potential products as detailed in the planogram, to only identify misplaced products, but also generate corrective product move instructions to store or warehouse personnel; Paragraph 0161 for reference to the inventory correction directive may comprise a checklist of actions for an employee to perform, such as to remove an obstruction, to reconfigure a shelf, to replace promotional material, to order missing products, and/or the like; Figure 1 and related text regarding the system network receiving data from items 105 and 110 ‘Automated inventory data acquisition device’ from item 120 ‘Inventory Management System] 
Claim 4
While the combination of Parpia, Cartwright, Slatter disclose the limitations above, regarding Claim 4, Parpia discloses the following:
update the inventory data in the inventory database if a result of the mismatch reconciliation task response data matches the task response data [see at least Paragraph 0182 for reference to the apparatus may determine an inventory correction directive based, at least in part, on the determination that the actual inventory exception exists and the inventory correction directive comprises information indicative of the non-conformant location; Paragraph 0182 for 
While Parpia discloses the limitations above, it does disclose the inventory API being configured to update the inventory data.
However, Cartwright discloses the following:
the inventory API is configured to update the inventory data in the inventory database [see at least Paragraph 0021 for reference to the system containing pluralities of components for the inventory management and audit of assets, integrating all the critical information pertaining to the asset and delivering this information in the needed form to operators of the system including tablet computers, mobile device applications, asset information repositories and API’s; Paragraph 0064 for reference to the system drawing comparison between what was expected versus that found item in terms of assets, RFID tags, attributes, and their disposition; Paragraph 0093 for reference to the comprehensive asset and event management Application Program Interface (API) providing data that the system aggregates and consumes as needed within the inventory management process] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the updating of inventory data based on the mismatch reconciliation task of Parpia to include the application program interface configuration of Cartwright. The API configuration provides the ability to analyze and make decisions based on the integration 

Claim 5
While the combination of Parpia, Cartwright, Slatter disclose the limitations above, regarding Claim 5, Parpia discloses the following:
build the plurality of different dynamic audit task lists based at least in part on an efficient physical route to be taken between a plurality of product locations selected by the location cycle rule [see at least Paragraph 0099 for reference to the location assistance system which provides instructions to the automated inventory data acquisition devices to assist in guiding the devices to a particular area of the retail facility corresponding to a particular inventory and retail management task; Paragraph 0109 for reference to Navigation control module within the Location Assistance System utilizing location map data together with position sensors to direct the automated inventory data acquisition devices; Paragraph 0110 for reference to mission data including that can be used as input to navigational control module for guiding the device’s movement to the one or more locations of the space where the tasks are to be performed] 
While Parpia discloses the limitations above, it does not disclose the inventory API being configured to build dynamic task lists.
However, Cartwright discloses the following:
the inventory API is configured to build the plurality of different dynamic audit task lists [see at least Paragraph 0021 for reference to the system containing pluralities 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the building of dynamic task lists of Parpia to include the application program interface configuration of Cartwright. The API configuration provides the ability to analyze and make decisions based on the integration of facts concerning every aspect of an asset and use of tools provided to support and validate such decisions, as stated by Cartwright (Paragraph 0094).
Claim 6
While the combination of Parpia, Cartwright, Slatter disclose the limitations above, regarding Claim 6, Parpia discloses the following:
the set of inventory audit rules comprises a distribution center subset of inventory audit rules and a retail store subset of inventory audit rules [see at least Paragraph 0099 for reference to the one or more automated inventory data acquisition devices being made available for deployment within a warehouse or retail 
Claim 7
While the combination of Parpia, Cartwright, Slatter disclose the limitations above, regarding Claim 7, Parpia discloses the following:
the retail store subset of inventory audit rules comprises at least one of a product pallet-level inventory audit rule or a cold chain compliance audit rule [see at least Paragraph 0120 for reference to the inventory management system having functionality to use the comparison engine to compare findings of the automated 
Claim 8
While the combination of Parpia, Cartwright, Slatter disclose the limitations above, regarding Claim 8, Parpia discloses the following:
the mobile electronic device comprises at least one of a smartphone, a tablet computer, or a mobile retail computer device [see at least Paragraph 0104 for reference to the host, endpoint, client, or client computing devices including traditional and mobile computing devices, including personal computers, laptop computers, tablet computers, smartphones, personal digital assistants, feature phones, handheld video game consoles, notebook computers, desktop computers, internet-enabled televisions, and other devices designed to interface with human users and capable of communicating with other devices over one or more networks] 
Claim 9
While the combination of Parpia, Cartwright, Slatter disclose the limitations above, regarding Claim 9, Parpia discloses the following:
a reporting engine configured to aggregate the received task response data from the plurality of mobile electronic devices and analyze the aggregated data to determine at least one user-level metric [see at least Paragraph 0100 for reference to the automated data inventory acquisition devices performing the tasks and reporting task result data to inventory management system; Paragraph 0120 for reference to result data being generated by the automated data inventory acquisition devices and used in computer-performed analysis to describe the conditions relations to products, inventory, marketing, advertising, etc. at a particular retail site; Paragraph 0121 for reference to the analysis of result data performed by the comparison engine being utilized to generate various outputs including plans, directives, exception resolution actions, reports and report data based on the findings of the automated inventory data acquisition devices] 
While Parpia discloses the limitations above, it does not disclose the inventory API comprising a reporting engine.
However, Cartwright discloses the following:
the inventory API comprises a reporting engine [see at least Paragraph 0021 for reference to the system containing pluralities of components for the inventory management and audit of assets, integrating all the critical information pertaining to the asset and delivering this information in the needed form to operators of the system including tablet computers, mobile device applications, asset information repositories and API’s; Paragraph 0068 for reference to the results of the inventory audit being uploaded by the tablet into a staging database providing details by rack or asset enclosure; Paragraph 0093 for reference to the comprehensive asset and 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the reporting functionality of Parpia to include the application program interface configuration of Cartwright. The API configuration provides the ability to analyze and make decisions based on the integration of facts concerning every aspect of an asset and use of tools provided to support and validate such decisions, as stated by Cartwright (Paragraph 0094).
Claim 10
While the combination of Parpia, Cartwright, Slatter disclose the limitations above, regarding Claim 10, Parpia discloses the following:
the set of inventory audit rules comprises at least one rule based on the at least one user-level metric [see at least Paragraph 0122 for reference to the user interfaces provided by the user interface engine permitting the users to define retail management tasks, missions, analytics, planograms, etc. to be considered or used in connection with the operation of one or more devices, or systems] 

Claims 11-19 are rejected for the same reasons or rational as set forth above with regards to claims 1-10.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parpia (U.S 2014/0344118 A1) in view of Cartwright (U.S 2015/0009013 A1) in view of Slatter (U.S 2002/0007300 A1), as applied in claim 1, in view of Tardelli (U.S 2013/0138745 A1).
Claim 20
While the combination of Parpia, Cartwright, Slatter disclose the limitations above, they do not disclose the at least one user-specific task list is based on an accuracy rating associated with the user identification and the accuracy rating is updated based on the received task list response data.
However, Tardelli discloses the following:
the at least one user-specific task list is based on an accuracy rating associated with the user identification and the accuracy rating is updated based on the received task list response data [see at least Paragraph 0015 for reference to the system generating, adjusting, and otherwise managing virtual task lists for a group of users; Paragraph 0035 for reference to monitored information being utilized in combination of the virtual task list of the user in which the virtual task is involving a list of tasks that need to be performed and which are associated with the particular user; Paragraph 0036 for reference to the virtual task list being adjusted based on the ability of the user to perform the task; Paragraph 0062 for reference to a user being about to adjust a virtual task list, set user preferences to be utilized in combination with the dynamic message handling rules, update a relationship value, or provide user feedback on an accuracy rating provided by another communications management agent via the web portal; Figure 9 and related text 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the user-specific task lists of Parpia to include the accuracy rating of Tardelli. Doing so would enable a credibility system to be implemented so that agents and their users can have a better understanding of the accuracy of importance ratings, as stated by Tardelli (Paragraph 0094).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ELIZABETH GAVIN whose telephone number is (571)270-7019. The examiner can normally be reached M-F 7:30-4:30 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.E.G./Examiner, Art Unit 3683                                                                                                                                                                                                        

/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683